Exhibit 10.2

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (“Amendment”) is entered into as of
September 5, 2013 by and among UTi WORLDWIDE, INC., a BVI Business Company
incorporated under the laws of the British Virgin Islands (the “Borrower”), BANK
OF THE WEST, a California banking corporation (the “Lender”), and each of the
Subsidiary Guarantors (as defined in the Credit Agreement identified below).

RECITALS

A. Pursuant to that certain Credit Agreement dated as of June 24, 2011 by and
among the Borrower, the Lender and each of the Subsidiary Guarantors party
thereto (as amended by an Amendment No. 1 to Credit Agreement dated as of
June 5, 2013 and as further amended, extended and replaced from time to time,
the “Credit Agreement”), the Lender agreed to extend credit to the Borrower on
the terms and subject to the conditions set forth therein. All capitalized terms
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement.

B. The Lender and the Borrower desire to modify certain definitions and to
modify limitations on Restricted Payments in the Credit Agreement on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendments.

(a) Effective as of July 31, 2013, the definitions of “Consolidated EBITDA,”
“Consolidated Fixed Charges,” “Consolidated Total Debt” and “Debt Service Ratio”
in Section 1.01 of the Credit Agreement are each hereby amended and restated in
their entirety to read as follows:

“Consolidated EBITDA” means the consolidated net Pre-taxation Profits of the
Group for a Measurement Period:

(a) including the net Pre-taxation Profits of a member of the Group or business
or assets acquired by a member of the Group during that Measurement Period for
the part of that Measurement Period when it was not a member of the Group and/or
the business or assets were not owned by a member of the Group; but

(b) excluding the net Pre-taxation Profits attributable to any member of the
Group or to any business or assets sold during that Measurement Period, and

(c) excluding any non cash impairments or write ups of intangible assets,

and all as adjusted by:

(i) adding back Consolidated Interest Payable;

(ii) adding back depreciation and amortization; and



--------------------------------------------------------------------------------

(iii) solely for each of the fiscal quarters identified below, adding back
severance charges taken by the Borrower in an aggregate amount for the
Measurement Period then ending not to exceed the amount set next to such
Measurement Period below:

 

Measurement Period Ending

   Maximum Severance Charges Added  

July 31, 2013

   $ 20,000,000   

October 31, 2013

   $ 50,000,000   

January 31, 2014

   $ 35,000,000   

April 30, 2014

   $ 20,000,000   

“Consolidated Total Debt” means, without duplication, (a) all Indebtedness of
the Group on a consolidated basis plus (b) any liabilities arising from any
deferred payment agreements arranged primarily as a method of raising finance or
financing the acquisition of an asset plus (c) any Guaranty of a member of the
Group with respect to liabilities of the type referred to in clause (b) above
minus (d) solely for each Measurement Period beginning with the Measurement
Period ending July 31, 2013 and ending with the Measurement Period ending
April 30, 2014, to the extent otherwise included therein, Indebtedness in an
aggregate amount not to exceed US$60,000,000 under a Capital Lease related to
that certain warehouse facility in South Africa constructed for the Borrower to
support the Borrower’s pharmaceutical business in the region.

“Debt Service Ratio” means, for any Measurement Period the ratio of
(a) Consolidated EBITDA less distributions, dividends and redemptions on account
of or with respect to capital stock or other equity interests of the Borrower or
any Subsidiary (other than those (i) required to be paid under agreements
entered into with Persons in order to obtain or maintain BBBEE status and
(ii) received by the Borrower or a Subsidiary during such Measurement Period) to
(b) Consolidated Fixed Charges. Notwithstanding the foregoing, for the purposes
of the definition of “Debt Service Ratio” only, there shall be excluded from the
calculation thereof to the extent otherwise included therein, (i) up to U.S.
$2,100,000 paid by the Borrower in January, 2013 to satisfy the requirement to
pay a make-whole amount in connection with the prepayment of the 2009 Notes and
(ii) solely for each Measurement Period beginning with the Measurement Period
ending April 30, 2013 and ending with the Measurement Period ending April 30,
2014, up to an aggregate of US. $6,000,000 in interest and scheduled principal
payments under a Capital Lease related to that certain warehouse facility in
South Africa constructed for the Borrower to support the Borrower’s
pharmaceutical business in the region.

(b) New definitions of “Compliance Date” and “Second Amendment” are added in
correct alphabetical order to Section 1.01 of the Credit Agreement to read as
follows:

“Compliance Date” means the date on which the Borrower has delivered to the
Lender a Compliance Certificate in accordance with Section 6.02 of this
Agreement pursuant to which it is demonstrated and certified to the Lender that
(i) the ratio of Consolidated Total Debt at any time to Consolidated EBITDA for
the Measurement Period then or most recently ended has not exceeded 2.50 to 1.00
for two (2) consecutive fiscal quarters and (ii) a Debt Service Ratio of at
least 3.00 to 1.00 for two (2) consecutive fiscal quarters, in each of clauses
(i) and (ii) above, excluding the effect of the amendments set forth in the
Second Amendment to such calculations.

“Second Amendment” means the Amendment No. 2 to Credit Agreement dated as of
September 5, 2013 among the Borrower, the Lender and the other parties thereto.

(c) Section 6.01 of the Credit Agreement is amended to add a new clause (j) at
the end thereof to read as follows:

(j) Monthly Statements. Promptly after the same are available and in any event
within 30 days after the end of each calendar month, internally prepared on a
non-GAAP basis: (i) a consolidated income statement of the Borrower and its
Subsidiaries, for such calendar month; (ii) consolidated balance sheet of the
Borrower and its Subsidiaries as of the last Business Day of such calendar
month; (iii) schedule showing any outstanding revolving credit or letter of
credit commitments, and any outstanding amounts under any debt agreement of the
Borrower and its

 

-2-



--------------------------------------------------------------------------------

Subsidiaries as of the last Business Day of such calendar month; and
(iv) consolidated statements of the balances of all accounts receivable owed to
the Borrower and its Subsidiaries (other than intercompany receivables) and an
account aging schedule, in each case including a schedule comparing those items
described above with the same corresponding items shown in the related
projections delivered pursuant to the preceding clause (i) wherever applicable.

(d) Section 7.02(a) of the Credit Agreement is amended by adding the following
sentence as the last sentence of such Section 7.02(a):

Notwithstanding the foregoing, the Borrower shall not at any time (i) on or
prior to April 30, 2014, increase the aggregate amount of its annual dividend
above US$6,900,000 or (ii) declare or make any share repurchase at any time on
or prior to the Compliance Date.

(e) On or prior to October 7, 2013, the Borrower covenants and agrees with the
Lender to use its best efforts to obtain a fully executed copy of a Letter
Agreement between Sumitomo Mitsui Banking Corporation (“SMBC”) and the Borrower
with respect to the Loan Agreement dated October 17, 2012 (the “Sumitomo
Facility”), in a form which is substantially similar to the letter agreement
between SMBC and the borrower executed in connection with the First Amendment
(“Amendment to Sumitomo Bank Facility”). In the event the Borrower does not
obtain the Amendment to Sumitomo Bank Facility on or before such date, then on
or before November 5, 2013, the Borrower shall provide to the Lender either an
extension of the Sumitomo Facility or evidence of the payoff and termination
thereof.

2. Effective Date. This Amendment shall be effective as of the date first
written above upon the date when:

(a) the Lender shall have received this Amendment, duly executed by all parties
signatory hereto;

(b) the Lender shall have received evidence satisfactory to the Lender that each
Reference Agreement with Commerzbank AG, Nedbank acting through its London
Branch, The Royal Bank of Scotland N.V. and the holders of the Borrower’s
$150,000,000 4.10% Senior Unsecured Guaranteed Notes, Series A, due February 1,
2022 and U.S. $50,000,000 3.50% Senior Unsecured Guaranteed Notes, Series B, due
February 1, 2020 has been amended on terms and conditions satisfactory to the
Lender;

(c) the Borrower shall have paid to the Lender a non-refundable amendment fee of
$10,000 which shall fully earned when paid; and

(d) the Borrower shall have paid to the Lender all reasonable out-of pocket
expenses incurred by the Lender in connection with this Amendment and such other
fees and expenses as the Lender shall require to be paid in connection with this
Amendment.

3. Reaffirmation of the Loan Documents. Each Obligor by executing this Amendment
as provided below, hereby affirms and agrees that:

(a) The execution and delivery by it of and the performance of its obligations
under this Amendment shall not in any way amend, impair, invalidate or otherwise
affect any of its obligations under the Loan Documents to which it is party
except to the extent expressly amended hereby,

(b) Except as expressly amended and waived hereby, the Loan Documents remain in
full force and effect as written.

4. Representations and Warranties. Each Obligor by executing this Amendment as
provided below, hereby represents and warrants to the Lender that:

(a) It has the requisite power and authority and the legal right to execute,
deliver and perform this Amendment and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Amendment.

 

-3-



--------------------------------------------------------------------------------

(b) This Amendment has been duly executed and delivered on its behalf and
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms except as limited by bankruptcy and similar laws and
general principles of equity.

(c) After giving effect to this Amendment, there does not exist an Event of
Default.

(d) None of such Persons has any existing claims, counterclaims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to any of the
Loan Documents, and the Loan Documents, as amended hereby, constitute valid,
legal, binding and enforceable obligations of such Persons, as appropriate.

5. No Other Amendment. Except as expressly amended hereby, the Credit Agreement
and other Loan Documents shall remain in full force and effect as written.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

[SIGNATURE PAGES FOLLOWS]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

BANK OF THE WEST By:  

/s/ Nino Cordoves

  Name: Nino Cordoves   Title: Vice President

 

-5-



--------------------------------------------------------------------------------

UTi WORLDWIDE INC. By  

/s/ Lance E. D’Amico

  Duly Authorized Signatory (acting pursuant to, and in accordance with, an
empowering resolution of the Board of Directors of UTi Worldwide Inc.)

 

-6-



--------------------------------------------------------------------------------

UTI (AUST) PTY LIMITED UTI BELGIUM N.V. UTI LOGISTICS N.V. UTI NETWORKS LIMITED
UTI, CANADA, INC. UTI CANADA CONTRACT LOGISTICS INC. UTI DEUTSCHLAND GMBH UTI
(HK) LIMITED UTI GLOBAL SERVICES B.V. UTI NEDERLAND B.V. UTI TECHNOLOGY SERVICES
PTE. LTD. UTI WORLDWIDE (SINGAPORE) PTE LTD SERVICIOS LOGISTICOS INTEGRADOS SLI
SA UTI IBERIA S.A. UTI WORLDWIDE (UK) LIMITED UTI INVENTORY MANAGEMENT SOLUTIONS
INC. CONCENTREK, INC. INTRANSIT, INC. MARKET TRANSPORT, LTD. SAMMONS
TRANSPORTATION, INC. UTI, UNITED STATES, INC. UTI INTEGRATED LOGISTICS, LLC
KABUSHIKI KAISHA UTI By  

/s/ Lance E. D’Amico

  Authorized Signatory GODDARD COMPANY LIMITED PYRAMID FREIGHT (PROPRIETARY)
LIMITED UTI INTERNATIONAL INC. By  

/s/ Lance E. D’Amico

  Duly Authorized Signatory (acting pursuant to, and in accordance with, an
empowering resolution of the Board of Directors of UTi Worldwide Inc.)

 

-7-